Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 1 of 56




                   Exhibit G
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 2 of 56




                                                           JAS_021206
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 3 of 56




                                                           JAS_021207
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 4 of 56




                                                           JAS_021208
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 5 of 56




                                                           JAS_021209
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 6 of 56




                                                           JAS_021210
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 7 of 56




                                                           JAS_021211
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 8 of 56




                                                           JAS_021212
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 9 of 56




                                                           JAS_021213
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 10 of 56




                                                           JAS_021214
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 11 of 56




                                                           JAS_021215
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 12 of 56




                                                           JAS_021216
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 13 of 56




                                                           JAS_021217
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 14 of 56




                                                           JAS_021218
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 15 of 56




                                                           JAS_021219
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 16 of 56




                                                           JAS_021220
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 17 of 56




                                                           JAS_021221
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 18 of 56




                                                           JAS_021222
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 19 of 56




                                                           JAS_021223
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 20 of 56




                                                           JAS_021224
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 21 of 56




                                                           JAS_021225
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 22 of 56




                                                           JAS_021226
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 23 of 56




                                                           JAS_021227
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 24 of 56




                                                           JAS_021228
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 25 of 56




                                                           JAS_021229
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 26 of 56




                                                           JAS_021230
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 27 of 56




                                                           JAS_021231
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 28 of 56




                                                           JAS_021232
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 29 of 56




                                                           JAS_021233
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 30 of 56




                                                           JAS_021234
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 31 of 56




                                                           JAS_021235
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 32 of 56




                                                           JAS_021236
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 33 of 56




                                                           JAS_021237
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 34 of 56




                                                           JAS_021238
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 35 of 56




                                                           JAS_021239
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 36 of 56




                                                           JAS_021240
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 37 of 56




                                                           JAS_021241
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 38 of 56




                                                           JAS_021242
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 39 of 56




                                                           JAS_021243
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 40 of 56




                                                           JAS_021244
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 41 of 56




                                                           JAS_021245
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 42 of 56




                                                           JAS_021246
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 43 of 56




                                                           JAS_021247
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 44 of 56




                                                           JAS_021248
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 45 of 56




                                                           JAS_021249
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 46 of 56




                                                           JAS_021250
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 47 of 56




                                                           JAS_021251
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 48 of 56




                                                           JAS_021252
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 49 of 56




                                                           JAS_021253
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 50 of 56




                                                           JAS_021254
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 51 of 56




                                                           JAS_021255
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 52 of 56




                                                           JAS_021256
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 53 of 56




                                                           JAS_021257
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 54 of 56




                                                           JAS_021258
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 55 of 56




                                                           JAS_021259
Case 1:17-cr-00548-PAC Document 98-7 Filed 06/18/19 Page 56 of 56
